 PACIFIC DESIGN CENTER 415Pacific Design Center and Lorenzo J. Sauno.  Case 31ŒCAŒ25082 June 30, 2003 DECISION AND ORDER BY MEMBERS LIEBMAN, SCHAUMBER, AND WALSH On January 4, 2002, Administrative Law Judge Lana H. Parke issued the attached decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and affirms the judge™s rulings, findings1 and conclusions and adopts the recommended Order except as modified herein.2ORDER The National Labor Relations Board adopts the rec-ommend Order of the administrative law judge as modi-fied below and orders that the Respondent, Pacific De-sign Center, Los Angeles, California, its officers, agents,                                                            1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.   Member Schaumber does not rely on certain reasons provided by the judge in support of her finding of pretext.  First, he does not rely on the judge™s finding of pretext because Lorenzo Sauno™s termination on March 9, 2001, was ﬁunexpected and abrupt.ﬂ  The judge reasoned that even though the remodeling of the building in which Sauno worked had been taking place for several months prior to his discharge, Respondent never informed employees that the construction could result in an em-ployee cutback.  Member Schaumber notes that while it is a fair prac-tice to do so, the judge found the employer was under no obligation to notify employees of impending personnel actions and Respondent does not have a policy or follow a procedure regarding such employee noti-fications.  More significantly, the judge™s finding is not supported by the record.  There is no evidence that the decision makers knew that the bathrooms Sauno cleaned would be demolished leaving him without work until the first week in March and, as mentioned above, Sauno was laid off on March 9.  Second, Member Schaumber would not rely on the Respondent™s failure to recall Sauno as evidence of pretext because there is no evidence that Respondent had a policy of recalling employ-ees who are laid off.  Moreover, while the judge is correct that the Respondent hired other janitorial employees after Sauno™s discharge, two of these three employees were hired at least 6 months following his termination, and the third employee was hired on an unspecified date. While they believe that each of the reasons cited by the judge sup-ported her finding of pretext, Member Liebman and Member Walsh would adopt the judge™s finding even if it were appropriate to rely only on the reasons endorsed by Member Schaumber. 2 We shall modify the judge™s recommended Order in accordance with our decision in Ferguson Electric Co., 335 NLRB 142 (2001).  Further, we shall substitute a new notice in accordance with our deci-sion in Ishikawa Gasket America, Inc., 337 NLRB 175 (2001). successors, and assigns shall take the action set forth in the Order as modified. 1. Substitute the following for paragraph 2(d): ﬁ(d) Preserve and, within 14 days of a request, or such additional time as the Regional Director may allow for good cause shown, provide at a reasonable place desig-nated by the Board or its agents, all payroll records, so-cial security payment records, timecards, personnel re-cords and reports, and all other records, including an electronic copy of such records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order.ﬂ 2. Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we violated Federal labor law and has ordered us to post and obey this notice.  FEDERAL LAW GIVES YOU THE RIGHT TO  Form, join, or assist a union Choose representatives to bargain with us on your behalf Act together with other employees for your benefit and protection Choose not to engage in any of these protected ac-tivities.  WE WILL NOT threaten you with retaliation for engag-ing in union and/or other concerted protected activities. WE WILL NOT discharge or otherwise discriminate against any of you for supporting Local 1877, Service Employees™ International Union or for engaging in any other concerted protected activity or to discourage em-ployees from engaging in such activities. WE WILL NOT in any like or related manner, interfere with, restrain or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.   WE WILL, within 14 days from the date of the Board™s Order, offer Lorenzo J. Sauno full reinstatement to his former job, or, if his job no longer exists, to a substan-tially equivalent position, without prejudice to his senior-ity or any other rights or privileges previously enjoyed. WE WILL make Lorenzo J. Sauno whole for any loss of earnings and other benefits resulting from his discharge, less any net interim earnings, plus interest. WE WILL, within 14 days from the date of the Board™s Order, remove from our files any reference to the unlaw-339 NLRB No. 57  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 416ful discharge of Lorenzo J. Sauno, and WE WILL, within 3 days thereafter, notify him in writing that this has been done and that the discharge will not be used against him in any way.   PACIFIC DESIGN CENTER  Nikki Cheaney, Atty., for the General Counsel. Betsy Johnson, Atty. (Epstein, Becker & Green, P.C.), of Los Angeles, California, for the Respondent. Lorenzo J. Sauno, pro se, of Hawthorne, California for the Charging Party. DECISION STATEMENT OF THE CASE LANA PARKE, Administrative Law Judge. On a complaint and notice of hearing issued August 30, 2001,1 trial was held In Los Angeles, California, on November 13.  The complaint charges that Pacific Design Center (Respondent) on January 13 threatened and on March 9 terminated Lorenzo J. Sauno (Sauno or Charging Party) in violation of Section 8(a)(1) and (3) of the Act. Issues 1.  Did Respondent, on January 13 threaten Sauno with re-taliation for engaging in union and/or other concerted protected activity in violation of Section 8(a)(1) of the Act? 2.  Did Respondent, on March 9 terminate Sauno™s employ-ment because he engaged in union and/or concerted protected activity and to discourage employees from engaging in such activities in violation of Section 8(a)(3) and (1) of the Act? On the entire record, including my observation of the de-meanor of the witnesses, and after considering the argument of counsel for the General Counsel and the argument and brief filed by Respondent, I make the following FINDINGS OF FACT I.  JURISDICTION Respondent, a California corporation, is engaged in the busi-ness of leasing and managing showroom space with an office and place of business in Los Angeles, California.  In the calen-dar year ending December 2000, Respondent derived gross revenues in excess of $100,000 of which in excess of $50,000 was derived from performance of services for customers lo-cated outside the State of California.  Respondent admits and I find that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that Local 1877, Service Employees™ International Union (the Union) is a labor organization within the meaning of Section 2(5) of the Act.2                                                           1 All dates are in 2001 unless otherwise indicated. 2 At the hearing, Respondent stipulated that the Union was a labor organization within the meaning of the Act.  Where not otherwise noted, the findings are based on the pleadings, the stipulations of coun-sel, and/or unchallenged credible evidence. II.  ALLEGED UNFAIR LABOR PRACTICES 1.  The union organizing effort Respondent™s facilities consist of two buildings referred to as the green building and the blue building.  The green building has nine floors and the blue building has six floors.  In October 1999, Cohen Bros. Realty (Cohen Bros.), a realty company based in New York purchased Respondent, which became a subsidiary corporation of Cohen Bros.  Although Cohen Bros. maintains general oversight responsibility, Respondent is a separate corporate entity.  Prior to the purchase a maintenance company, Pedus, performed Respondent™s custodial work at its Los Angeles, California offices.  Pedus had a contract with the Union covering its janitorial employees.  At the time of pur-chase, Respondent took the janitorial work ﬁin-house,ﬂ that is, directly employed its own janitorial employees, some of whom were formerly employed by Pedus.  No party contends that the Union continued to have a contract covering the janitorial em-ployees following Cohen Bros. purchase of Respondent or that any successorship issue exists. Steve Alvarez (Alvarez) is Cohen Bros™. vice president in charge of building services.  Since the change of ownership, Ed Haduch (Haduch) has been Respondent™s building manager.  Howard Hyde (Hyde) has been Respondent™s property man-ager.  According to Hyde, he reports to Haduch concerning the overall well being of Respondent™s facilities and to Alvarez for all purchasing and all employee-related items.  Julia Deli-gadillo, night supervisor (Deligadillo) reports to Hyde. In January or February 2000, Sauno and five or six of Re-spondent™s other janitorial employees met with union represen-tative, David Huerta (Huerta.)  The employees wanted the Un-ion as their collective-bargaining representative at Respondent.  As the Union had a relationship with Cohen Bros. in New York, Huerta was optimistic about gaining recognition by Re-spondent now that Cohen Bros. was Respondent™s parent com-pany.  Huerta told employees they needed to sign a petition and union cards.  A meeting of Respondent™s janitorial employees was scheduled for late February or early March at Respondent™s courtyard area. At the February/March 2000 courtyard meeting, employees were encouraged to sign union cards and a petition requesting negotiations.  According to Huerta, Sauno was the most vocal employee in the move to organize the Union, encouraging other workers not to be fearful.  Employees signed a petition to be presented to Cohen Bros. and authorization cards.  Following the meeting, at Cohen Bros. request, a copy of the petition was faxed and copies of the cards were mailed to Cohen Bros. to demonstrate support for the Union.  Thereafter, Alvarez in-formed the Union that Cohen Bros. was willing to sit down with the Union and discuss the terms of a contract to cover Respondent™s janitorial employees.  In March 2000, Huerta and several employees met with Alvarez at Respondent™s offices and discussed a collective-bargaining agreement.  Sauno was not among the employees.  Alvarez asked if the Union would negotiate an agreement outside of the maintenance contractors™ master agreement due to expire on March 31, 2000.  Huerta agreed to do so and presented Alvarez with the maintenance contractors™ agreement, presumably as the Union™s contract  PACIFIC DESIGN CENTER 417offer.  Alvarez said that he preferred to wait until the successor 
master agreement was negotiated, finalized, and then sent to his 
office for review. At some point following Huerta
™s meeting with Alvarez, Sauno told Huerta that employees felt the Union needed to 
pressure Cohen Bros. more.  Sauno and two or three other em-
ployees met with Huerta at the union office.  Huerta reported 
that the Union had sent Cohen Bros. the maintenance contrac-
tors™ agreement as a proposed contract, but Cohen Bros. had not responded.  Huerta told the employees they needed to send 
a message to Cohen Bros. that if Respondent did not enter into an agreement, the employees w
ould proceed with their organiz-
ing effort.  Huerta gave Sauno a second petition to circulate for 
employee signatures.  Once signa
tures were obtained, the peti-tion was to be presented to Respondent.  Respondent™s janitorial employees signed a second petition 
signifying their support for the Union and protesting Cohen 
Bros.™ failure to acknowledge the Union and negotiate a collec-
tive-bargaining agreement.  Huerta hand-delivered the second petition to Cohen Bros. at Respondent™s Los Angeles office on 
January 22 or 23 accompanied by approximately six to eight 
workers, including Sauno.  Huerta appointed Sauno as spokes-person for the employees.  The delegation met with Haduch in 

Respondent™s conference room.  Huerta told Haduch of his 
previous communications with Alvarez and gave him the peti-tion.  Sauno, speaking on behalf of the employees, said that in 
April 2000, workers under the master agreement had gone on 
strike for better wages and benefits, and the janitorial employ-
ees at Respondent felt they also
 needed better wages and bene-
fits.3  Haduch said he would forward the information to Cohen 
Bros.  He said Cohen Bros. wa
nted to give better wages and benefits, and they wanted to do what was right for the workers.
42. The termination of Sauno Respondent hired Sauno as a janitor in January 2000.  His 
supervisor was Deligadillo.  He was assigned to clean the 18 
restrooms of the green building and five restrooms in the blue 
building. In the latter half of 2000, Respondent had commenced a 
building-remodeling project replacing existing restrooms with 
an expanded elevator system.  
By March all restrooms on the 
first, fifth, seventh, eighth, and ninth floors and one on the sixth floor of the green building were closed. A few days after the January
 employee delegation meeting 
with Haduch, Deligadillo came to Sauno as he was working on 
the sixth floor of the green building.  Deligadillo said to him in 
Spanish, ﬁAre you still getting your coworkers excited about 
the Union?  Then you are going to have serious problems.ﬂ  
Sauno did not respond.5                                                           
                                                                                             
3 Sauno spoke Spanish, which was translated by Huerta. 
4 Although there is no direct evidence that the petition was for-
warded to Cohen Bros., Respondent presented no evidence that it was 
not.  Haduch did not testify.  It is 
reasonable to infer both that the peti-
tion was forwarded to Alvarez and that
 the circumstances of its presen-
tation were described, including 
Sauno™s role as spokesperson. 
5 Deligadillo denied having any 
such conversation.  Although 
Sauno™s accounts of this encounter 
varied slightly under cross and 
redirect examination, the essential thru
st of his testimony did not alter.  
In the first week of March, according to Deligadillo, she told 
Hyde there was insufficient work 
for Sauno.  Hyde testified that 
Deligadillo did not identify Sauno,
 but only referred to ﬁthe 
bathroom cleaner.ﬂ  Deligadillo™s testimony was specific and 
clear that she named Sauno.  Based on Deligadillo™s credible 
testimony in this regard, and 
considering Hyde™s incredible 
testimony (set forth below), 
I find that Hyde knew Sauno was 
the employee in question.  Delig
adillo testified that she asked whether Sauno should be given 4 hours work or laid off.  Hyde 
said he would talk to Alvarez about it. According to Hyde, he told Alvarez that the cleaner of the 
green building would soon be out of work and that Respondent 
needed to decide how ﬁwe wanted to progress with his . . . job.ﬂ  
Alvarez instructed Hyde to lay off the cleaner.  After Alvarez 
directed the layoff, Hyde testified, he told Alvarez that the 
cleaner was Sauno so that ﬁwe could start preparations for get-
ting the checks together.ﬂ  Thereafter, Hyde instructed Deli-
gadillo to let Sauno go.  Hyde then informed payroll personnel 
to start preparations for Sauno™s final check.  Although unre-
futed, I cannot accept Hyde™s testimony regarding the decision 
to terminate Sauno.  Hyde™s te
stimony was inconsistent and 
contradictory.  As noted, Hyde testified that Deligadillo did not 

tell him the name of the affected cleaner.  Yet he testified that 
he told Alvarez the cleaner wa
s Sauno.  Hyde said he named 
the cleaner so that Respondent could prepare checks.  Yet Hyde 

also testified that he informed payroll to process Sauno™s final 
check.  Clearly, Alvarez had no involvement in the ordering or 
preparation of Sauno™s final check.  Hyde™s testimony of why 
he told Alvarez the cleaner™s name lacks inherent congruity and 
further undercuts his credibility.  Consequently, there is no 
credible evidence as to how or why Respondent decided to 
terminate Sauno. On March 9, Deligadillo called Sauno into her office.  Pre-
sent were the security supervis
or and a security guard.  Deli-
gadillo told Sauno that there would not be any more work for 

him because some areas of the building were going to close 

down for restroom remodeling.  She gave him his final check. Sauno asked why he was being te
rminated as he had more 
seniority than other employees
, including temporary employ-
ees, and he should be moved to another area when the rest-

rooms closed.  Deligadillo said the Company had made the 
decision, and she had nothing else
 to say to Sauno.  The secu-
rity personnel escorted Sauno to get his belongings and leave 

the premises.  Although Respondent™s witnesses used the terms ﬁlayoffﬂ and ﬁterminationﬂ inte
rchangeably in describing the 
personnel action taken against Sauno, it is clear that Respon-
dent had no intention of recalling Sauno to work.  I find that 
Sauno™s termination was, in fact, a discharge. After terminating Sauno, during the next several months Re-spondent hired three janitorial employees and gave a permanent 
 I give weight to Sauno™s testimony. 
 I found him to be direct and sin-
cere.  I cannot fully rely on Delig
adillo™s testimony.  She appeared 
willing to shape her testimony depe
ndant on the examiner.  For exam-
ple, on cross-examination, she insi
sted her prehearing affidavit state-
ment that showrooms were closed during construction was a mistake, 
that only the restrooms were closed.  However, on redirect examina-
tion, she agreed that certain showrooms had, indeed, been closed. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 418position to an on-call janitorial employee.  The positions were 
never offered to Sauno. On hearing rumors of Sauno™s upcoming NLRB hearing, 12 
employees signed a letter dated 
September 10 and presented it 
to Hyde.  Copies were also se
nt to counsel for the General Counsel and Respondent™s attorney.  The letter stated employ-
ees™ satisfaction with Respondent and their supervisors and 
continued:  All we want is to work well and better.  We are not in agree-
ment with people who are trying to harm us nor our supervi-
sor.  All we know is that we are witnesses that Mr. Lorenzo J. 
Sauno had a bad attitude, he did not respect and did not do his 
work as he was supposed to.  Due to his bad attitude, nothing 
could be said to him.  He was very aggressive.  We never 
asked him to represent us in any situation, how he has said.  
Everyone here is very satisfied with the way we are treated. 
 Guillermina Almonte (Almonte), author of the letter, testi-
fied that its purpose was to prevent Sauno™s return.  Almonte 
testified that Sauno had been violent with Deligadillo when he 
worked at Respondent, yelling at her and using obscene words.  
Although Deligadillo agreed that Sauno sometimes ﬁyell[ed]ﬂ 
at her, she did not testify th
at Sauno™s conduct prompted disci-pline or in any way motivated his discharge.  She testified that 
he was a good worker.  Discussion
 Supporting and encouraging other employees to support the 
Union and serving as an employee spokesperson are activities 
clearly protected by Section 7 of the Act.  Sauno was engaged 
in protected activities when he assisted the Union in gathering 
employee signatures and when he
 spoke for employees at the 
January meeting with Haduch. 
The General Counsel argues that Deligadillo™s statement to 
Sauno that he was going to have serious problems because he 
was getting coworkers excited about the Union was a threat of 
retaliation against Sauno because he engaged in protected ac-
tivities.  Although Delgadillo did not specify what the serious 
problems would be, the unmistakable import of her statement 
was that Sauno would have difficulties at work consequent to his union support.  I find her statement constituted a threat of 
unspecified retaliation or reprisal because of Sauno™s concerted protected activities.  See Sea Ray Boats, Inc., 336 NLRB 779 (2001); Ebenezer Rail Car Services, 
333 NLRB 167 (2001).  
The statement is, moreover, clear evidence of Respondent™s antiunion animus.6Respondent, having expressed its animosity toward Sauno™s 
union activities terminated him a few weeks later. The question 

is whether Respondent™s animus toward Sauno™s activities 
prompted his March 9 termination.  I analyze the lawfulness of 
Sauno™s termination by applying 
the Board™s analytical frame-
                                                          
                                                           
6 The General Counsel does not argue that Deligadillo™s statement 
was also unlawful interrogation.  Since the question, ﬁAre you still . . .ﬂ 
was not alleged as interrogation, and 
as it appears to be rhetorical or introductory to the threat, I do not 
make a separate finding of unlawful 
interrogation. work set out in 
Wright Line.7  Under this framework, the Gen-eral Counsel must make a prima facie showing sufficient to 
support an inference that animosity toward Sauno™s protected 

activity was a motivating factor in his termination.  The prima 
facie case may be established by proving the following four 
elements: (1) the alleged disc
riminatee engaged in union or 
protected concerted activities; (2) Respondent knew about such activity; (3) Respondent took adverse employment action 
against the alleged discriminatee; and, (4) there is a link or 
nexus between the protected ac
tivity and the adverse employ-
ment action.  Hays Corp.,
 334 NLRB 48 (2001).  The first three elements are clearly established herein.
8  The pivotal factual inquiry in determining whether the Gen-
eral Counsel has made a prima facie showing involves the 
fourth element, i.e. whether there is a link or nexus between 
Sauno™s union activities and his termin
ation.  In resolving this issue, it is necessary to determ
ine, if possible, Respondent™s 
motive in terminating Sauno.  
If the evidence shows that ani-mosity toward Sauno™s union activities formed any part of the 

basis for his layoff selection, 
then the General Counsel has made his prima facie case.  On
ce the General Counsel has made his prima facie case, the burden shifts to Respondent to show, 
in essence, that it would have
 taken the same action for nondis-criminatory reasons, even in th
e absence of protected activity. 
Motive is a question of fact, and the Board may infer dis-
criminatory motivation from either direct or circumstantial 
evidence.  Since direct eviden
ce is rare, evidence of an em-
ployer™s motive in personnel actions must frequently be 
gleaned from the circumstances surrounding the actions.  Indi-
cations of discriminatory motive may include expressed hostil-
ity toward the protected activity,
9 abruptness of the adverse action,10 timing,
11 pretextual reason,
12 disparate treatment,
13 departure from past practice,14 and/ or the employer™s inability 
to adhere to a consistent explanation for the action.15 A few week™s before Sauno™s 
discharge, Respondent re-vealed its animosity toward his union support through Deli-
gadillo™s direct threat of reprisal.  The disclosure of animosity 
and threat of retaliation provide a clear nexus between Sauno™s 

protected activity and his discharg
e.  Thus, the General Counsel has established the fourth elemen
t of a prima facie showing of  7 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
8 Delagadillo is an admitted stat
utory supervisor.  As such, her 
statements and knowledge are properl
y attributable to Respondent.  
Taylor Division, 336 NLRB 157, 158 fn. 6 (2001).  Her statements to 
Sauno prove both knowledge and animus
.  Moreover, Haduch, in upper 
management, was well aware of Sauno™s union activity, as Sauno had 
been the employee spokesperson at the January meeting.  Respondent 
argues there is no evidence that Haduch (who did not testify) ever 
related Sauno™s role to either Hyde or Alvarez.  However, the General 
Counsel is not required to establis
h a chain of supervisory knowledge. 
9 Mercedes Benz of Orland Park
, 333 NLRB 1017 (2001). 
10 Dynabil Industries
, 330 NLRB 360 (1999). 
11 Bethlehem Temple Learning Center
, 330 NLRB 1177 (2000). 
12 KOFY TV-20
, 332 NLRB 771 (2000); 
Fluor Daniel, Inc.
, 311 
NLRB 498 (1993). 
13 NACCO Materials Handling Group
, 331 NLRB 1245 (2000). 
14 Sunbelt Enterprises
, 285 NLRB 1153 (1987). 
15 Atlantic Limousine, 316 NLRB 822 (1995). 
 PACIFIC DESIGN CENTER 419an 8(a)(3) violation.  The burden consequently shifts to Re-
spondent to establish persuasively by a preponderance of the 
evidence that it would have terminated Sauno for nondiscrimi-
natory reasons, even in the absence of protected activity.
16  Avondale Industries, 329 NLRB 1064 (1999); 
T&J Trucking 
Co., 316 NLRB 771 (1995).  The Board™s role is to ascertain 
whether an employer™s proffere
d reasons for personnel actions 
are the actual ones.  
Detroit Paneling Systems, Inc., 330 NLRB 1170, 1174 (2000), and cases cited therein.  Respondent argues that Alvarez™ willingness to discuss the 
possibility of union recognition precludes a finding that it bore 
animosity toward Sauno™s union ac
tivities.  However, Alvarez never agreed to extend recognition to the Union, and Respon-dent did not answer or acknowledge its employees™ January 
petition or contact the Union. 
 While Respondent had no legal obligation to respond, its failu
re to do so undermines Respon-dent™s argument that it was favorably or even neutrally dis-
posed toward employee union activity. 
Respondent further notes that the General Counsel neither al-
leged nor presented evidence that any employee other than 
Sauno was threatened or discrimi
nated against, apparently ar-
guing that an inference should be drawn therefrom that no un-
ion animosity or discriminatory
 conduct existed.  However, 
discriminatory intent or conduct 
is not negated simply because 
all union supporters are not targeted.  Handicabs, Inc., 318 NLRB 890, 897Œ898 (1995), enfd. 95 F.3d 681 (8th Cir. 1996).  
The discriminatory discharge 
of one employee may have and 
have been intended to have a suppressive effect on all employ-
ees™ protected activity.  
Rust Engineering Co. v. NLRB, 445 F.2d 172, 174 (6th Cir. 1971).  Respondent argues that neither Hyde nor Alvarez knew that 
the cleaner they decided to terminate was Sauno until after the 

decision was made.  The testimony proffered by Respondent to 
establish this is too incredible 
to accept.  Indeed, the very in-
consistencies and contradictions in Hyde™s testimony suggest 
culpability. 
Respondent finally argues that
 Sauno™s services were not 
needed as restroom remodeling progressed and that his ﬁlayoffﬂ 
was the result of an economic decision.  I cannot accept Re-
spondent™s defense for the follo
wing reasons:  (1) Respondent had threatened Sauno with retaliation.  (2) The termination was 
unexpected and abrupt.  Although the remodeling had been 
progressing for some months, there is no evidence that Respon-
dent considered a cutback until after Sauno™s union activities occurred.  No janitorial employee was informed that the re-
modeling might result in an employee cutback.  While Respon-
dent is not obligated to tell employees of impending personnel 
actions, Respondent™s failure to disclose that a cutback might 

occur is evidence of abruptness.  (3) Deligadillo refused to 
answer Sauno™s question as to why he rather than a less senior 
employee had been selected for discharge.  An employer has no 
obligation to explain its personnel actions to employees, but 
Deligadillo™s failure to respond to Sauno™s reasonable question 
                                                          
                                                           
16 A ﬁpreponderanceﬂ of evidence mean
s that the proffered evidence 
must be sufficient to permit the c
onclusion that the proposed finding is 
more probable than not.  McCormick, 
Evidence, at 676Œ677 (1st ed. 
1954). 
during the termination interview suggests no lawful explanation 
existed.  (4) Respondent failed to produce persuasive evidence 
of why it terminated Sauno rather than expanding his duties 
beyond bathroom cleaning.  Although some evidence was ad-
duced regarding the different types of janitorial work per-
formed, there is no evidence that any significant training period 
was required to master any janito
rial tasks.  Moreover, Respon-dent hired additional janitorial employees and increased an-
other™s hours after Sauno™s termination.  Respondent™s actions 
strongly suggest that its reas
ons for not assigning Sauno other 
work and its lack-of-work defense are spurious.  (5) Respon-dent presented shifting defenses
.  At the hearing, Respondent adduced evidence of Sauno™s violent and intimidating charac-
ter.  The evidence is clearly a 
postdischarge attempt to justify 
Respondent™s conduct.  Deligadillo specifically testified that 

Sauno was a good worker, and there is no evidence Sauno™s 
behavior in any way prompted 
his termination.  (6) Although calling Sauno™s termination a layo
ff, Respondent has failed to explain why it hired other individuals rather than recalling 
Sauno except to assert that it had no duty to do so.  Respon-
dent™s failure to recall Sauno wa
rrants an inference that Re-spondent discharged rather than laid off Sauno and that it did so 

for reasons other than lack of work. After consideration of the above factors, I find that Respon-
dent has not persuasively estab
lished by a preponderance of the 
evidence that it would have discharged Sauno even in the ab-
sence of his union activities.  Thus, Respondent has not met its 
burden.  Accordingly, I find th
at Respondent violated Section 8(a)(3) and (1) of the Act by discharging Sauno.  
CONCLUSIONS OF LAW 1.  Respondent violated Section 8(a)(1) of the Act by threat-
ening Lorenzo J. Sauno with retaliation for engaging in union and/or other concerted protected activity. 
2.  Respondent on March 9, 2001, discharged Lorenzo J. Sauno because he engaged in uni
on and/or concerted protected activity and to discourage employees from engaging in such 
activities in violation of Sections 8(a)(3) and (1) of the Act. 3.  These unfair labor practices affect commerce within the 
meaning of Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in certain un-fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affi
rmative action designed to effectu-ate the policies of the Act. Respondent having discriminatorily discharged an employee, 
it must offer him reinstatement and make him whole for any 
loss of earnings and other benefits, computed on a quarterly 
basis from date of discharge to 
date of proper offer of rein-statement, less any net interim earnings, as prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in New Horizons for the Retarded
, 283 NLRB 1173 (1987). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
17 17 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, th
e findings, conclusions, and recom-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 420ORDER The Respondent, Pacific Design Center, Los Angeles, Cali-fornia, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from (a) Threatening employees with retaliation for engaging in 
union and/or other concerted protected activity. 
(b) Discharging or otherwise discriminating against any em-
ployee for engaging in union and/or concerted protected activ-
ity or to discourage employees from engaging in such activities.  
(c) In any like or related manne
r interfering with, restraining, or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. (a) Within 14 days from the date of this Order, offer Lorenzo 
J. Sauno full reinstatement to his former job or, if that job no 

longer exists, to a substantially
 equivalent position, without prejudice to his seniority or any other rights or privileges previ-
ously enjoyed. 
(b) Make Lorenzo J. Sauno whole for any loss of earnings 
and other benefits suffered as 
a result of the discrimination against him in the manner set forth in the remedy section of the 

decision. (c) Within 14 days from the date
 of this Order, remove from 
its files any reference to the unlawful discharge of Lorenzo J. 
Sauno, and within 3 days thereafter notify him in writing that 
this has been done and that the discharge will not be used 
against him in any way. 
                                                                                            
                                                           
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for 
examination and copying all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records, including an 
electronic copy of the records if stored in electronic form, nec-
essary to analyze the amount of backpay due under the terms of 
this Order. (e) Within 14 days after service by the Region, post at its fa-
cility in Los Angeles, California, copies of the attached notice 
marked ﬁAppendix.ﬂ18  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 31, after being signed by 
the Respondent™s authorized repr
esentative, shall be posted by 
the Respondent immediately on receipt and maintained for 60 
consecutive days in conspic
uous places including all places 
where notices to employees are customarily posted. Reasonable 

steps shall be taken by Respondent 
to ensure that the notices are 
not altered, defaced, or covered by any other material.  In the 

event that, during the pendency 
of these proceedings, Respon-dent has gone out of business or closed the facility involved in 

these proceedings, Respondent shall duplicate and mail, at its 
own expense, a copy of the noti
ce to all current employees and 
former employees employed by
 Respondent at any time since 
January 2001. 
  18 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 